Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 (Figure 4) in the reply filed on 1/13/2022 is acknowledged. Applicant indicated that claims 1, 2, 4, 7-10, 14 and 15 read on the elected Species. However, it appears claim 4 should also be withdrawn as it depends from non-elected claim 3. Therefore claims 3-6 and 11-13 are withdrawn from consideration. The traversal is on the ground(s) that a search for publications relating to one of the species would reveal publications relating to the other species and, thus, would not impose a serious burden on the Examiner. It is respectfully submitted that a search and examination of the entire application can be conducted without a serious burden on the examiner since the disclosed embodiments would appear to fall within a common field of search, and since the examiner has not given any explanation or prima facie showing of such a burden. .  This is not found persuasive because as described in the Restriction Requirement of 11/18/2021, there is a search and/or examination burden for the patentably distinct species because the inventions require a different field of search since the inventions would require employing different search queries for the different structural features (e.g. different covering member and support plate structures/arrangements of the distinct species). The requirement is still deemed proper and is therefore made FINAL.





Specification
The abstract of the disclosure is objected to because the abstract should not contain more than 150 words.  
The abstract of the disclosure is objected to because the term “comprises” should not be used in the abstract. Examiner suggests replacing "comprises" with "includes".  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huard et al. (US 2013/0199954).
Regarding claim 1, Huard discloses a packaging structure (See Figs. 23-24) for carrying at least one carried object, and the packaging structure comprising: a carrying unit including a supporting plate (main center panel of 10), at least one first side plate (10.1) connected to one edge of the supporting plate, and at least one combining member (adhesive tape, bonding or stapling described in [0080]), wherein the supporting plate has two opposite surfaces, and the first side plate is able to bend toward or bend away relative to one of the surfaces, so that the carrying unit is able to present in a folded state (shown in Fig. 24) or an unfolded state (shown in Fig. 23), and the first side plate is stacked on the supporting plate when the carrying unit presents in the folded state, and the combining member keeps the first side plate 
Regarding claim 2, Huard discloses the covering member at least partially wraps the carried object, and a positioning portion (outer perimeter of 9) is formed beyond the region of the carried object, wherein the positioning portion of the covering member is confined between the first side plate and the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 24).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2004/0074798).
Regarding claim 1, Taylor discloses a packaging structure (See Figs. 6a-6f) for carrying at least one carried object, and the packaging structure comprising: a carrying unit including a supporting plate (main panel of 1), at least one first side plate (at 4 in Fig. 6c) connected to one edge of the supporting plate, and at least one combining member (adhesive tape described in [0043]), wherein the supporting plate has two opposite surfaces, and the first side plate is able to bend toward or bend away relative to one of the surfaces, so that the carrying unit is able to present in a folded state (shown in Fig. 6f) or an unfolded state (shown in Fig. 6c), and the first side plate is stacked on the supporting plate when the carrying unit presents in the folded state, and the combining member keeps the first side plate stacked on the supporting plate; and a covering member (at 14 in Fig. 6a) used for positioning the carried object on the carrying unit.
Regarding claim 2, Taylor discloses the covering member at least partially wraps the carried object, and a positioning portion (outer perimeter of 14) is formed beyond the region of the carried object, wherein the positioning portion of the covering member is confined between the first side plate and the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 6f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (US 2013/0199954) as applied to claim 1 above, in view of Maistrellis (US 2008/0142518). As described above, Huard discloses the claimed invention except for the specifics of the combining member. However, Maistrellis teaches a carrying unit (See Fig. 1) comprising a support element (at 12 in Fig. 1) and a first side plate (at 20 in Fig. 1), wherein the device has combining members (magnets 43 and 45) disposed on the support element and the first side plate, and the combining member (43) on the first side plate is engaged with the combining member (45) on the support element when the carrying unit presents in its folded state (as shown in Fig. 2), wherein the surface of the combining members are embedded and coplanar in the support element/first side plate, for the purpose of allowing the first side plate to be removably secured to the support element to enclose the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
	Regarding claim 10, Huard-Maistrellis discloses the covering member wraps the carried object and a positioning portion (outer perimeter of 9 in Huard) is formed beyond the region of the carried object, and the positioning portion of the covering member is confined between the combining members of the first side plate and of the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 24 of Huard).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (US 2013/0199954) as applied to claim 1 above, in view of Kuo et al. (US 2014/0097115). As described above, Huard discloses the claimed invention except for the delivering device. However, Kuo teaches a delivering device (See Figs. 3, 4 and 8) for clamping and positioning a plurality of packaging structures (at 4/6 in Fig. 3) in an upright manner, wherein the delivering device includes a plurality of fixing units (top and bottom fixing units 2 - as shown at the bottom of Fig. 8) for clamping and positioning respectively at least two corners of each of the packaging structures, wherein each of the fixing units includes an elongated body (at 24 in Fig. 4) extending along the X-axis direction, and a plurality of accommodating grooves (at 264 in Fig. 4) arranged on the elongated body along the X-axis direction, the corners of the packaging structure are inserted in those accommodating grooves (as shown in Figs. 3 and 8), wherein each of the accommodating grooves of the elongated body corresponds to each of the accommodating grooves of the elongated body along the Y-axis direction at opposite side (as shown in Fig. 8), and at least two corners of each of the packaging structures is able to be inserted and positioned respectively in the accommodating grooves, for the purpose of protecting a plurality of packaging structures during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided packaging structures of Huard within a .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0074798) as applied to claim 1 above, in view of Maistrellis (US 2008/0142518). As described above, Taylor discloses the claimed invention except for the specifics of the combining member. However, Maistrellis teaches a carrying unit (See Fig. 1) comprising a support element (at 12 in Fig. 1) and a first side plate (at 20 in Fig. 1), wherein the device has combining members (magnets 43 and 45) disposed on the support element and the first side plate, and the combining member (43) on the first side plate is engaged with the combining member (45) on the support element when the carrying unit presents in its folded state (as shown in Fig. 2), wherein the surface of the combining members are embedded and coplanar in the support element/first side plate, for the purpose of allowing the first side plate to be removably secured to the support element to enclose the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combining member of Taylor to be magnetic combining members as taught by Maistrellis in order to allow for opening and reclosing of the carrying unit.
	Regarding claim 10, Taylor-Maistrellis discloses the covering member wraps the carried object and a positioning portion (outer perimeter of 14 in Taylor) is formed beyond the region of the carried object, and the positioning portion of the covering member is confined between the combining members of the first side plate and of the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 6f of Taylor).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0074798) as applied to claim 1 above, in view of Kuo et al. (US 2014/0097115). As described .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735